UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1352


ANDREW U.D. STRAW,

                    Plaintiff - Appellant,

             v.

U. S. DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS; U. S.
DISTRICT COURT FOR THE NORTHERN DISTRICT OF INDIANA; U. S.
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF INDIANA; UNITED
STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:18-cv-00278-CMH-MSN)


Submitted: July 21, 2020                                          Decided: July 23, 2020


Before AGEE, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andrew U.D. Straw, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Andrew U.D. Straw appeals the district court’s order dismissing his complaint for

failure to state a claim upon which relief can be granted. We have reviewed the record and

find no reversible error. Accordingly, we affirm for the reasons stated by the district court.

Straw v. U.S. District Court for the Northern District of Illinois, No. 1:18-cv-00278-CMH-

MSN (E.D. Va. Feb. 28, 2020). We also deny Straw’s pending motions. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              2